             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00181-MOC-WCM

DAVID SIMPSON and                                  )
ELIZABETH SIMPSON                                  )
                                                   )          ORDER
                  Plaintiffs,                      )
v.                                                 )
                                                   )
KENNETH SPENCER and                                )
AVERITT EXPRESS, INC.                              )
                                                   )
                  Defendants.                      )
                                                   )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 7) filed by Ruth C. Smith. The Motion indicates that

Ms. Smith, a member in good standing of the Bar of this Court, is local counsel

for Plaintiffs and that she seeks the admission of Kellie Collins, who the Motion

represents as being a member in good standing of the Bar of the State of

Kentucky. It further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 7) and ADMITS Kellie

Collins to practice pro hac vice before the Court in this matter while associated

with local counsel.
                                Signed: August 13, 2021




     Case 1:21-cv-00181-MOC-WCM Document 9 Filed 08/13/21 Page 1 of 1
